Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-8, 13, 16, 18, and 21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12 and 22, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Action Summary
The 112 (b) rejection is withdrawn in light of the claim as amended. Although the claim as amended recite a first component, a second component, and a third component as the only active ingredients. The recitation fruit juice, yogurt, or pudding are interpreted to contain no active ingredients. 
The 103 rejection is withdrawn in light of the claim amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 has been considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Powers on 07/14/2022.
The application has been amended as follows: 

5. 	An orally administrable liquid composition, comprising a mixture of:
a nutritional composition consisting essentially of:
a first component consisting of 1 to 300 mg/dose of cannabidiol, cannabinol, or a mixture thereof;
a second component consisting of 1 to 400 mg/dose of caffeine, theobromine, or a mixture thereof; 
a third component consisting of 1 to 30 mg/dose of yohimbine, yohimbine HCl, yohimbine monoglycine ester, yohimbine alkyl amine, or a mixture thereof;
wherein the first component, the second component, and the third component are the only active ingredients in the nutritional composition; and

a medium comprising water, fruit juice, yogurt, or pudding.


9. 	A method for imparting a nootropic effect to a mammal in need thereof, the method comprising: administering an effective amount of [[the]] a nutritional composition ;
wherein the nutritional composition consists essentially of:
a first component consisting of 1 to 300 mg/dose of cannabidiol, cannabinol, or a mixture thereof;
a second component consisting of 1 to 400 mg/dose of caffeine, theobromine, or a mixture thereof; 
a third component consisting of 1 to 30 mg/dose of yohimbine, yohimbine HCl, yohimbine monoglycine ester, yohimbine alkyl amine, or a mixture thereof; and
an aqueous carrier;
wherein the first component, the second component, and the third component are the only active ingredients in the nutritional composition. 


12. 	The method of claim 9, wherein the method includes, prior to said administering, providing said nutritional composition is in a powder form; dispersing the composition in [[a]] the aqueous carrier 


22. 	A method for treating epilepsy, anxiety, sleep disorders, psychosis and movement disorders, relief of pain, emesis, reduce food intake, anti-proliferative/pro-apoptotic effects, bacterial infection, inflammation, or psoriasis, the method comprising: administering an effective amount of [[the]] a nutritional composition ;
wherein the nutritional composition consists essentially of:
a first component consisting of 1 to 300 mg/dose of cannabidiol, cannabinol, or a mixture thereof;
a second component consisting of 1 to 400 mg/dose of caffeine, theobromine, or a mixture thereof; 
a third component consisting of 1 to 30 mg/dose of yohimbine, yohimbine HCl, yohimbine monoglycine ester, yohimbine alkyl amine, or a mixture thereof; and
an aqueous carrier;
wherein the first component, the second component, and the third component are the only active ingredients in the nutritional composition. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Victor (US2016/0324777 A1) and Ostojic Res Sports Med Oct-Dec 2006;14( 4) :289-99.. Victor teaches a composition, comprising: 5 wt% to 95 wt% of a plant material harvested from one or more of Camellia sinensis, Cannabis sativa, yerba mate, a peppermint, a peppermint leaf and a peppermint leaf power; 0.25 wt% to 25 wt% of a green tea extract; up to 70 wt% of one or more of a monk fruit extract, sodiumgluconate, a lemon juice powder, a natural flavor; and a honey powder; and said composition having water in a range of from 0 wt% to 10 wt%., see claim 1. Additionally, Victor et al. teaches the further comprising 0.015 wt% to 15 wt% of a caffeine powder. Said 0.015 wt% to 15 wt% amounts to 0.15 mg to 150 mg. Additionally, Victor et al. teaches the composition further comprising 0.1 wt% to 10 wt% of a cannabidiol (CBD), see claim 70. Said 0.1 wt% to 10 wt% amounts to 1 mg to 100 mg. Victor et al. does notteach 1 to 30 mg/dose of yohimbine, yohimbine HCI, yohimbine monglycine ester, yohimbine alkyl amine, or a mixture thereof. Ostojicteaches the use of yohimbine supplementation at a dose of 20 mg per day as a fat loss strategy in elite athletes, see Abstract. Furthermore, the composition taught by victor contains other active ingredients, which are excluded by the claims. Therefore, the instant claims as amended are nonobvious and novel. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 4-13, 16, 18, and 21-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628